        Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CLOUDOFCHANGE, LLC,             §
          Plaintiff,            §
                                §           6-19-CV-00513-ADA
v.                              §
                                §
NCR CORPORATION,                §
           Defendant.           §
                                §
                   NOTICE OF TRIAL PROCEDURES

       In anticipation of trial starting on May 17, 2021, the Court notifies the parties of the
following trial procedures, which the Court employs to maximize safety and social distancing
during trial:

   •   Jury Selection will begin at 9:00 am, May 17, 2021 in the United States District Court,
       800 Franklin, Waco, Texas 76701.

   •   The United States Courthouse in Waco is large enough to permit the jury venire panel to
       remain at least six feet apart at all times.

   •   In its jury summons, the Court informed prospective jurors that (1) jury selection will be
       conducted in the district courtroom, which is large enough to accommodate this jury
       panel with recommended social distancing; (2) they should bring a face covering; (3) if
       selected, jurors will be distanced more than six feet apart at all times; (4) all rooms will
       be cleaned and disinfected before their arrival, and hand sanitizer will be available; (5)
       bathroom breaks will be lengthened to ensure physical distancing; and (6) no one should
       report for duty if they feel ill, have any flu-like symptoms, are experiencing shortness of
       breath, have a fever, are coughing or sneezing, have been asked to self-quarantine by any
       hospital or health agency, or have had close contact with anyone who has been diagnosed
       with COVID-19. Jurors have also completed and returned a form addressing their ability
       to participate, which included questions regarding COVID-19. The Court has excused
       jurors who sought to be excused based on COVID-19-related concerns.

   •   Before entering the building, panel members will be instructed to wear a face covering.
       The Court expects to take panel members' temperatures, and anyone with a fever will be
       excused from service. The Court will provide gloves for those who would like them,
       along with hand sanitizer.

   •   Before voir dire begins, the Court will give each panel member a clear face shield and
       will instruct the jurors to wear the shields and face masks throughout voir dire. When
       answering questions, jurors may remove their masks, but not their face shields, if the
       attorneys would like to see the jurors' faces.
        Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 2 of 9




  •   The Court will provide the parties an opportunity to do a general and individual voir dire
      at the Court’s discretion. The Court will provide the parties with a diagram of the room
      that identifies the jurors and their seat assignments.

  •   If necessary, the Court, counsel, and the court reporter may step out of the room to
      conduct any bench conferences and resolve any motions to strike.

  •   After seven jurors are selected, the Court will dismiss the remaining panel members from
      service in this case.

  •   To eliminate the need to leave the building to eat lunch, the Court will enter a jury-
      sequestration order and will provide the jurors’ lunch. The jurors will be able to maintain
      social distancing during 1unch.

  • During trial, the jurors will sit in the jury box at least six feet from one another. Jurors
      will have the option of wearing face shields or face masks. The parties will sit facing the
      gallery and will wear masks or shields while not speaking. Witnesses will testify from the
      witness stand and will not wear masks, but the witness will be separated from others in
      the courtroom by a plexiglass barrier. If necessary, bench conferences may be moved to
      chambers.

  •   Although seating will remain available to the public in the courtroom, an audio feed will
      be made available to public.

  •   The parties will further abide by the COVID-19 Protocol below:

                               COVID -19 SAFETY PROTOCOL

        In order to provide a safe environment for all parties and other trial participants,

the Court has approved the following COVID-19 safety protocol.


      1.      Safety Procedures Applicable to Party Participants (Parties, Counsel,
Support Staff, and Party-Affiliated Witnesses) Who Enter the Courthouse

        All party-affiliated trial participants (both from in-state and out-of-state, including

attorneys, staff, witnesses, and party representatives) shall be expected to adhere to CDC

guidelines. For party-affiliated trial participants:




                                                  2
           Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 3 of 9




                  (A) Use of PPE by Party Participants

        All party-affiliated trial participants are encouraged to use an N95 mask or a

 generally equivalent mask to be worn at all times in all shared spaces except by (1) the

 questioning and/or presenting attorney during his/her questioning, opening statements, and

 closing arguments, while maintaining an at least 10-foot distance from all other persons;

 (2) a witness while testifying in the witness box surrounded by plexi-glass or other

 similar protective barrier. Such persons are encouraged to wear face shields while they

 are not wearing masks, and that the parties provide a suitable microphone and

 amplification system for those individuals.


        A mask is not required while a trial participant is eating or drinking, provided that

 he or she does so in a responsible manner and keeps at least a 6-foot distance from all

 other persons.


                  (B) Social Distancing by Party Participants


       All party-affiliated trial participants shall endeavor to adhere to social distancing

requirements, including keeping an at least 6-feet of distance from other trial participants

and limiting Courthouse elevator occupancy to a maximum of two (2) riders at a time.


      2.         Safety Procedures for the Jury and Other Non-Party Participants

                  (A) Distribution and Use of Personal Protective Equipment (PPE)


        A variety of PPE be made available free of charge to all jurors and Court

 personnel, including:


             •    N95 or generally equivalent masks;

                                                3
        Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 4 of 9




            •   Face shields;

            •   Disposable gloves; and

            •   Personal hand sanitizer bottles, of at least 60% alcohol by volume.

       All jurors and non-party trial participants are required to use an N95 or generally

equivalent mask at all times in all shared spaces except (a) as permitted by the Court, and

(b) a mask is not required while an individual is eating or drinking, or, while deliberating,

provided that he or she does so in a responsible manner and keeps at least a 6-foot

distance from all other persons.


                (B) Pre-Entry Health Assessments

                       a. Temperature Checks

       Consistent with existing protocols, the Courthouse personnel will perform a

temperature check on all individuals entering the Courthouse through no-contact thermal

imaging. Any person exhibiting a temperature greater than 100.4o will not allowed in the

building.


                       b. COVID-19 Safety Questionnaire

       Self-assessment health signage is already posted conspicuously around the

Courthouse. Such signs direct any person who fails the self-assessment not to enter the

building.


       In addition to the self-assessment health signage around the Courthouse building,

jurors and non-party trial participants are required to (i) complete a written COVID- 19

self-assessment form on the first day they enter the Courthouse, which form would be

submitted in confidence to the Court’s personnel, and also (ii) promptly inform the

                                                4
       Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 5 of 9




Court of any material changes in the self-assessment before they return to the

Courthouse on any subsequent day in connection with the trial. The assessment would

include the following questions:


           •   In the last three weeks, have you been diagnosed with COVID-19?

           •   Are you currently experiencing new or worsening signs of any of the

               following symptoms not otherwise attributable to a condition other than

               COVID-19 (such as pregnancy, dehydration, rigorous exercise, etc.):

               difficulty breathing or shortness of breath; loss of the sense of taste or

               smell; gastrointestinal discomfort including vomiting or diarrhea; fever;

               cough; fatigue; headache; or muscle or body aches; or runny nose?

           •   In the last two weeks, have you been in close contact with someone who

               was diagnosed with COVID-19 or whom you believe likely has COVID-

               19? You have been in close contact if you have (a) been within 6 feet of

               someone who has COVID-19 for a combined total of 15 minutes or more

               over a 24-hour period or (b) provided care at home to someone who is

               sick with COVID-19 or (c) had direct physical contact (e.g., hugged or

               kissed) with someone who has COVID-19 or (d) shared eating or drinking

               utensils with someone who has COVID-19 or (e) been sneezed on or

               coughed on by someone who has COVID-19.

               (C) Social Distancing

       All jurors and non-party trial participants be instructed to adhere to social

distancing requirements, including keeping an at least 6-feet of distance from other



                                              5
             Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 6 of 9




    participants and limiting Courthouse elevator occupancy to a maximum of 2 riders at a

    time.


            3.       Additional Proposed Safety Procedures

                     (A) Procedures For Jury Assembly Room and Jury Deliberation Room

             Additional precautions are to be taken in rooms used by the jury during assembly,

    breaks, and deliberations, on days when such rooms are occupied:


                 •   Availability of hand sanitizer containing at least 60% alcohol by volume; and

                 •   Daily surface cleanings with appropriate disinfectants with activity against
                     COVID-19.1


                      (B) Procedures In the Courtroom

             Additional precautions are to be taken in the Courtroom each day of trial:


                 •   Use of plexi-glass or other similar protective barrier around the witness

                     stand, as already erected by the Court and used in prior trials;

                 •   Appropriate distancing between counsel’s tables, the lectern, the jury box,

                     and the Court;

                 •   Availability of hand sanitizer containing at least 60% alcohol by volume;

                 •   Disinfectant cleaning of the witness box and witness microphone at the

                     conclusion of each witness’s testimony performed by party-affiliated staff

                     with appropriate disinfectants with activity against COVID-19;

                 •   Daily surface cleanings; and


1
  The Courthouse employs a highly trained cleaning staff that will clean and disinfect each of the rooms and areas
identified above on a daily basis.


                                                        6
         Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 7 of 9




            •   Limit on the number of individuals inside the Courtroom at any particular

                time as follows:

                      o Maximum of 8 party-affiliated trial participants per party including

                         corporate representatives and technical personnel, but not

                         including any witness presently testifying; and

                      o Maximum of 7 jurors during trial after jury selection, and a

                         maximum of 20 potential jurors or jurors during voir dire and

                         instructions.

                (C)     Live Feed

       In order to minimize the number of party-affiliated individuals that will be in the

Courthouse on any given day and to accommodate any witness that will testify remotely by

video but would otherwise be permitted to observe trial, a live video feed of the trial proceedings

will be arranged. The parties will work with the Court IT staff to arrange such a stream using the

Court’s Zoom platform, and individuals or groups of individuals that access the stream will be

required to login using a designated link. This live feed may be accessed by the following party-

affiliated individuals outside of the Courthouse:

   •   The parties’ outside counsel, staff, and consultants;

   •   Party in-house counsel disclosed under the Protective Order;

   •   Witnesses on either party’s witness list to the extent permitted under the Protective Order

       and Pre-trial Order. A fact witness (other than a designated corporate representative) may

       not observe the testimony of other witnesses until after that witness has completed his/her

       testimony and been excused by the Court. Expert witnesses and corporate representatives

       may observe the testimony of other witnesses before they testify—although corporate

       representatives may be precluded from observing certain sealed testimony because of

                                                    7
         Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 8 of 9




        confidentiality reasons.

   The public is permitted to listen to the trial proceedings by telephone. The number to access

trial proceedings is 1-(669)-254-5252, Meeting ID 1611391881, Passcode 689472. The public is

not permitted to observe the trial via video streaming. Recording of the proceedings in any way

is not permitted.

   Virtual trial participants and observers should silence electronic devices other than the

devices necessary to their remote participation, close unnecessary computer programs or

applications (such as email or calendar notifications), and take steps to remove or minimize

anything in their remote workspace that might distract from the integrity of the proceedings.

Participants and observers who will not be testifying or presenting matters during the

proceedings shall mute their microphones and deactivate their cameras. Participants and

observers using multiple devices in a single workspace to access the trial should avoid audio

feedback issues by using the microphone and speakers on only one device at a time, or by using

headphones.

     The Court asks all remote participants to do their best to maintain professionalism in order

to conduct a fair and efficient trial. Anyone appearing virtually shall dress in the same manner as

they would if they physically appeared in the courtroom. If party members, member of the press,

or members of the public become disruptive, the Court may further restrict who is able to view

the trial. Remote trial participants and observers should conduct themselves in the same way they

would if they were physically present in the courtroom.

   4.           Bench Conferences

         There will not be bench conferences in the presence of the jury during trial.




                                                 8
          Case 6:19-cv-00513-ADA Document 137 Filed 05/13/21 Page 9 of 9




   5.             Exhibits

          The use of electronic exhibits for any exhibit displayed and/or given to the jury

 unless providing or displaying an exhibit electronically is impractical or restricted under

 the protective order. For the sake of clarity, any witness, counsel, staff, and the Court

 may each have his or her own set of physical exhibits. However, physical exhibits will

 not be passed to the jury absent approval by the Court.


   6.            Lunch For Jurors

          At the Court’s expense, lunch be brought in for all jurors daily in individual boxes

 or containers with disposable utensils to avoid unnecessary exposure to those outside the

 Courthouse during lunchtime. Jurors be instructed to increase social distancing beyond 6

 feet during eating periods.


     7.          Costs

Costs for the above that are not borne by the Court will be borne by the parties in equal

amounts.


IT IS SO ORDERED.

SIGNED this 13th day of May, 2021.




                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE




                                                  9
